Citation Nr: 1726693	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-23 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the Veteran's claimed in-service stressor was the result of willful misconduct. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Stuart A. Steinberg, Representative


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied service connection for PTSD.

The Board notes that also in February 2012, VA issued a separate administrative decision in which it found that the Veteran's claimed in-service stressor was due to the Veteran's own willful misconduct and, therefore, any disability resulting from the incident could not be considered to have been incurred in the line of duty.  The February 2012 rating decision then incorporated the administrative line-of-duty determination and denied service connection for PTSD.  The Veteran then disagreed with the RO's denial of service connection for PTSD, arguing that his claimed in-service stressor was not the result of willful misconduct.  Given the basis for the RO's denial of the Veteran's claim, the Board concludes that whether the Veteran's claimed in-service stressor was the result of willful misconduct is its own issue that requires a separate finding.  Accordingly, the Board has framed the issues on appeal as set forth on the title page of this decision

The Board also notes that in a September 2010 rating decision, the Veteran was denied service connection for hearing loss and tinnitus.  The Veteran disagreed with that decision and a statement of the case (SOC) was issued in June 2013.  The Veteran did not thereafter file a substantive appeal, via a VA Form 9 (Appeal to Board of Veteran's Appeals) or otherwise, as to those issues.  Indeed, the VA Form 9 filed in July 2013 is expressly limited to the denial of service connection for PTSD.  As such, the issues of entitlement to service connection for hearing loss and/or tinnitus are not before the Board.

The decision below addresses whether the claimed in-service stressor was the result of the Veteran's own willful misconduct.  The underlying issue of service connection PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The record does not demonstrate by a preponderance of the evidence that the August 1962 motor vehicle accident and resulting death of a young boy was due to the Veteran's own willful misconduct.


CONCLUSION OF LAW

The Veteran's claimed in-service stressor is not the result of result of willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.102 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).

In the instant case, the RO denied service connection for PTSD upon finding that the Veteran's claimed in-service stressor was the result of the Veteran's own willful misconduct.  Notably, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2016).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1)(2016).  However, mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(3).

Here, the Veteran has alleged that he suffers from PTSD as result of an incident in service involving the death of a child.  Specifically, the Veteran has reported that in August 1962, he was driving his personal vehicle back to base while stationed in Japan when he hit a young boy who was on the side of the road, killing him instantly.  A review of the Veteran's service personnel records shows that, as a result of the accident on the night of August [REDACTED], 1962, in which the Veteran caused the death of a Japanese person, his privilege of operating any type of civilian motor vehicle was suspended for the remainder of his tour of service in Japan.  The Veteran's service personnel records contain no other information or evidence regarding the incident.  In fact, the only other evidence of record regarding the incident is a copy of a Summary Court Order showing that the Veteran had been fined 40,000 Yen following prosecution for professional negligence causing death.  The Court Order reveals that at approximately 11:30 p.m. on August [REDACTED], 1962, the Veteran was driving a car on a National Road in Japan at the speed of approximately 56 kilometers per hour (or 35 miles per hour).  It was noted that the Veteran "was proceeding with the front lights downward as the forecast was difficult due to rain, besides having oncoming vehicles."  The Court Order then indicated that professional care and obligation requires drivers to "proceed with sharp watch to his front, right and left, and [to] suitably adjust speed," but that the Veteran had neglected this obligation when he "carelessly went on with the same speed" and was unable to avoid hitting a young boy who was walking on the side of the road with his mother.  

Based on this evidence, the RO determined that the incident occurring on the night of August [REDACTED], 1962, was result of the Veteran's own willful misconduct, noting that is "appears that the [V]eteran was exceeding a safe speed [for] the road conditions."  The RO thus determined that service connection for PTSD could not be established in accordance with 38 C.F.R. § 3.301(a).  As noted above, willful misconduct means an act involving conscious wrongdoing or known prohibited action and involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Based on the evidence of record, the Board cannot conclude that the Veteran's actions on the night of August [REDACTED], 1962, constituted willful misconduct.  Indeed, the evidence of record does not reveal the posted speed limit for the road upon which the Veteran was travelling at the time that the incident occurred.  Without knowing what the posted speed limit was, the Board cannot conclude that the Veteran's speed (approximately 35 miles per hour) was in fact excessive for the road and weather conditions, as his driving speed may very well have been below the posted speed limit.  

The Board notes that VA's Adjudication Procedures Manual "Live Manual" (M21-1) contains guidance on willful misconduct determinations and vehicular accidents, providing that "[i]n vehicular accident cases, a decision maker should consider all factors including, but not limited to: excessive speed; diversion of attention to companions, or use of intoxicants, illegal substances, etc."  M21-1 part III, subpt. v ch. 01, sec.D.3.d.  It is then noted that "[a]lthough a single factor may not be sufficient evidence, it is possible that a combination of factors may be sufficient evidence that the Veteran's manner of operation of a vehicle was so unreasonable and dangerous as to constitute a wanton and reckless disregard of the probable consequences."  Id.  Notably, there is no indication that the Veteran was under the influence of intoxicants or illegal substances when the accident occurred, nor is there any indication of diversion of attention.  Indeed, the Summary Court Order notes that the Veteran tried to avoid hitting the boy by pulling his wheel to the right.  

Overall, the Board finds that evidence demonstrating conscious wrongdoing or deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences is lacking in this case.  Rather, it appears based on the evidence of record that the incident occurring on the night of August [REDACTED], 1962, was an unfortunate accident.  While the accident may have been avoided had the Veteran been driving more slowly, the Board cannot conclude, based on the limited evidence regarding the accident, to include the Veteran's noted speed and weather conditions, that the Veteran was driving so recklessly as to rise to the level of willful misconduct, as defined by VA regulation.  Accordingly, the Board finds that the Veteran's claimed stressor is not the result of the Veteran's own willful misconduct and a finding of service connection for PTSD, if it is determined that the Veteran suffers from PTSD as a result of the claimed in-service stressor, is not prohibited in this case.


ORDER

The Veteran's claimed in-service stressor is not the result of result of willful misconduct; to this limited extent only, the appeal is granted.


REMAND

Having determined that the Veteran's claimed in-service stressor is not the result of the Veteran's own willful misconduct, the Board must remand the underlying issue of service connection for PTSD for the AOJ to adjudicate the merits of the claim in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED to the AOJ for the following action:

After undertaking all appropriate development, to include affording the Veteran a VA examination if deemed necessary, the AOJ should adjudicate the issue of entitlement to service connection for PTSD.  The Veteran's claim for service connection for PTSD must be considered on a de novo basis in light of the Board's finding that the Veteran's claimed in-service stressor was not the result of the Veteran's own willful misconduct.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and he and his appointed representative should be afforded an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


